Citation Nr: 0200573	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to an initial compensable rating for 
dermatitis.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in  March 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right foot disability, as a result of an inservice 
injury, is not shown by the evidence of record.   

3.  The veteran's skin condition is manifested by an episodic 
rash which itches and involves an exposed surface.  


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.159 (2001).  

2.  The schedular criteria for an initial 10 percent rating 
for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.118, 
Diagnostic Code 7806 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran's service medical records 
have been obtained as well as her private and VA medical 
treatment records from the time of her discharge from service 
to the present.  The veteran has not indicated that there are 
any additional medical records that could be obtained.  
Additionally, the RO has completed the detailed development 
ordered in the Board's March 2000 remand.  The Board notes 
that the veteran was provided VA dermatology and podiatry 
examinations in November 2000.  

The Board finds that the July 1998 statement of the case and 
the August 2001 supplemental statements of the case provided 
to the veteran specifically satisfy the requirement at § 5103 
of the new statute in that they clearly notify the veteran of 
the evidence necessary to substantiate her claims.  As such, 
VA has satisfied its duty to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

The service medical records reveal that on February 2, 1989 
the veteran was seen for complaint of right foot pain since 
January 1989.  X-ray of the right foot revealed a stress 
fracture on the medial distal aspect of the 3rd metatarsal.  
The diagnosis was healing stress fracture of the 3rd 
metatarsal.  On February 6, 1989, x-ray of the right foot 
showed no evidence of acute fracture, dislocation or 
degenerative changes.  When seen on March 8, 1989, the 
diagnosis was healed stress fracture of the right 3rd 
metatarsal.  The diagnosis was confirmed by x-ray on March 
13. 1989.  On the Report of Medical History, completed in 
conjunction with the August 1992 separation examination, the 
veteran reported a history of foot pain; however, clinical 
evaluation of the feet was normal.  The documents also 
reflect treatment for dermatitis in service.  

On VA examination in June 1996, the veteran reported 
sustaining a broken bone in her right foot in 1989 at basic 
training.  She reported having a fracture of the middle 
metatarsal of the right foot.  She indicated that she had to 
wear a universal shoe and was sent on leave for 45 days .  
Currently, she has pain when the weather changes.  The 
veteran also reported having a skin rash on the medial 
forearms and lower legs and ankles with itching all the time.  
Sometimes it would dry up and form little bumps.  Physical 
examination revealed slight swelling in the right foot with 
no tenderness or deformity.  Strength of the lower 
extremities was normal.  Reflexes and pulses were normal.  
Hair growth and warmth were normal and equal.  X-rays of the 
right foot were normal.  Examination of the skin revealed a 
very mild rash on the medial aspect of both forearms and all 
around the calves and the ankles just below the knees.  There 
was mild tingling with little darkened bumps.  The pertinent 
diagnoses were history of fracture of the middle metatarsal 
of the right foot with normal physical examination and x-
rays, and mild rash of both forearms and calves, which the 
examiner commented appeared to be a heat rash.  

In an April 1997 statement, R. P., a fellow serviceperson, 
indicated that the veteran hurt her toe in service.  Ms. P. 
further stated that she currently lived about 20 miles from 
the veteran and that she still had trouble with the same toe.  

In a June 1997 statement, the veteran's husband reported that 
she had a rash on her hands and feet that came and went.  He 
indicated that she used hydrocortisone when the rash got red 
and started to itch.  He stated that the rash caused her to 
stay away from social functions.  He further stated that she 
had had foot pain since 1990.  

In an April 1998 rating decision, the RO granted service 
connection for dermatitis, evaluated as noncompensably 
disabling from May 9, 1996.  

On VA skin examination in November 2000, the veteran reported 
a history of three episodes of outbreak a year lasting 4-6 
weeks then resolving.  It tended to always involve her hands 
and face, but at times became more generalized.  It caused 
extreme pruritus, but was not associated with any scarring.  
On physical examination, the veteran's skin was absolutely 
normal.  There was no evidence of any hyperpigmentation, 
eczematous process, scarring, or limitation of motion.  It 
was noted that the veteran indicated that the condition was 
in remission at that time and was subject to recurrence.  

On VA feet examination in November 2000, a history of 
fractured 3rd toe on the right foot was noted in service with 
treatment for a possible stress fracture.  Currently, the 
veteran complained of soreness across the metatarsal head 
areas with numbness that radiated into the 3rd toe and 
proximally back up the foot.  The pain was episodic in 
nature.  She reported the pain level at 4-5 on 0-10 range, 
with 0 being no pain.  She indicated that pain could occur 
with weight bearing and non-weight bearing.  She also 
complained of skin "rash" to both feet which itched and 
burned.  Clinical evaluation revealed skin rash to both feet 
consistent with tinea pedis.  There was pain to palpation to 
both 2nd and 3rd interspaces on the right.  There were 
positive Tinel's sign bilaterally.  Pedal pulses were 1/4.  
Muscle power was 4/4.  X-rays failed to reveal any residuals 
of fracture to the right 3rd metatarsal.  After reviewing the 
evidence in its entirety, the examiner opined that the injury 
in service had resolved and that there was no chronic 
residual disability from that injury.  The examiner did 
diagnosis a possible bilateral tarsal tunnel syndrome with 
neuritis which was unrelated to the right foot complaints in 
1989.  

Analysis

I.  Service Connection for Right Foot Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Under 38 C.F.R. § 3.303(a), pertaining to principles relating 
to service connection, service connection means that the 
facts shown by the evidence, established that a particular 
disease or injury resulting in disability was incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or through the application of 
statutory presumptions.  Service connection will also be 
granted either when the disorder is shown to be chronic in 
service or when the veteran can show continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury."  
Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded claim requirement, a veteran must still 
submit "proof of a present disability" to be ultimately 
successful on the merits of the claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In the present case, although the service medical records 
clearly show that the veteran sustained a right foot fracture 
in 1989, there is no medical evidence of record which tends 
to establish the existence of any current residuals of this 
injury.  X-rays of the right foot taken at the 1996 and 2000 
VA examinations failed to reveal any residuals of the 
fracture.  Clinical evaluations of the foot were also normal.  
While the veteran reports that she has pain in the right foot 
at times, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board 
further notes that while the veteran maintains that she has a 
current right foot disability that was incurred during her 
military service, questions of medical diagnosis or causation 
require the expertise of a medical professional.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
There is no evidence that the veteran has the medical 
background sufficient to render such an opinion.

In addition, the Board notes that while the November 2000 VA 
examiner reported a possible diagnosis of bilateral tarsal 
tunnel syndrome with neuritis, he concluded that the 
condition was unrelated to the right foot complaints in 
service.  

As such, the clear weight of the evidence is against the 
veteran's claim.  As the negative and positive evidence is 
not in approximate balance with respect to any material 
point, there is no doubt to be resolved in the veteran's 
favor and her claim for service connection for a right foot 
disability must therefore be denied.  38 U.S.C.A. § 5107.  

II.  Initial Compensable Rating for Dermatitis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

The veteran's dermatitis is rated in accordance with 
Diagnostic Code 7806, which pertains to eczema.  38 C.F.R. § 
4.118.  Diagnostic Code 7806 provides that a noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation or itching which is on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent rating is 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned for ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or where 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

The Court has held that the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed by 
rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  Bowers v. Brown, 2 Vet. App. 675 (1992); Ardison 
v. Brown, 6 Vet. App. 405 (1994).

A review of the evidence detailed above reveals that the 
veteran's dermatitis is currently inactive.  However, the 
June 1996 VA examination revealed a mild rash on the 
forearms, calves and ankles which the veteran complained 
itched all the time.  Although examination of skin was normal 
at the time of the November 2000 VA examination, the veteran 
reported that the rash resulted in extreme itching.  The 
Board thus finds that the veteran's symptomatology more 
closely corresponds to criteria for a 10 percent evaluation 
under DC 7806, which contemplates eczema with itching on an 
exposed surface.  

The Board notes that the veteran's skin condition is subject 
to periodic exacerbation.  In Bowers v. Derwinski, 2 Vet. 
App. 675, 676 (1992) and Ardison v. Brown, 6 Vet. App. 405 
(1994), the Court indicated that, whenever possible, 
examinations of disabilities subject to periodic exacerbation 
and improvement should be scheduled when the conditions are 
most disabling.  In this regard, the Board notes that the 
veteran has not identified any outstanding records during a 
period of flare-up.  As such, the Board does not feel that a 
remand to schedule the veteran for an examination during an 
"active" stage or during an outbreak of the skin disorder 
is necessary.  

In the Board's view, the current evidence can reasonably be 
interpreted as suggesting that a flare-up of the veteran's 
disorder at its most severe is of such significant severity 
as to meet the requirements for a 10 percent disability 
rating under the current criteria.  The Board therefore finds 
that a state of relative equipoise has been reached in this 
case, and the benefit of the doubt rule is therefore 
applicable.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

To warrant a 30 percent rating, the veteran's skin condition 
would have to involve exudation or itching constant, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  The Board does not find these 
manifestations represented in the medical evidence of record.  
The rash is recurrent, but no evidence suggests that it is 
constant.  This conclusion is supported by the normal 
examination findings in November 2000.  In addition, the 
Board cannot characterize the rash as involving "extensive 
lesions."  Moreover, although the veteran has intermittent 
episodes of dermatitis on her arms, legs and face that are 
apparently a source of embarrassment, the Board fails to find 
any marked disfigurement.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's skin disorder is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation for the skin disorder, which have been 
considered, as discussed above, it does not appear that there 
are any "exceptional or unusual" circumstances indicating 
that the rating schedule is inadequate to compensate the 
appellant for this disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 
66749 (1996).  Specifically, the Board finds no evidence of 
an exceptional disability picture.  It is not shown by the 
evidence of record that the appellant has required frequent 
hospitalization in the remote or recent past for her skin 
disorder.  In addition, the appellant is shown to be 
presently employed and hence, there appears to be no specific 
evidence of "marked interference" in employment as a result 
of this disability beyond that contemplated by the regular 
schedular standards.  Thus, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular standards are inadequate to 
rate it, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for a right foot disability 
is denied.  

An initial 10 percent rating for dermatitis is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

